Citation Nr: 1112347	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for dislocations, left knee, resolved status post osteotomy.  

2. Entitlement to an initial compensable rating for left varicocele.  

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

4. Entitlement to service connection for tinnitus.  

5. Entitlement to service connection for a seizure disorder.  

6. Entitlement to service connection for migraine headaches.  

7. Entitlement to service connection for residuals of a head injury.  

8. Entitlement to service connection for a bilateral eye condition. 

9. Entitlement to service connection for scars, right arm, residuals of a bullet.  

10. Entitlement to service connection for low back pain, to include as secondary to the service-connected bilateral knee disabilities.  

11. Entitlement to individual unemployability (TDIU). 

12. Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Esquire 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 2000 to July 2004.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.

In June 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

The issue of entitlement to an evaluation in excess of 10 percent for recurrent dislocations of the right knee, status post osteotmy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 percent for a left knee disability, entitlement to an initial compensable rating for varicocele, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for migraine headaches, entitlement to service connection for residuals of a head injury, entitlement to service connection for scarring of the left arm, bullet wound, entitlement to TDIU, and entitlement to non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's tinnitus is etiologically related to his active service. 

2. The weight of the probative evidence does not show that the Veteran has a current seizure disorder.  

3. The Veteran's decreased visual acuity is due to compound myopic astigmatism.  As a type of refractive error, this change in vision is not the result of disease or injury for which compensation benefits may be awarded.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010).

3. The criteria for service connection for a bilateral eye disorder, diagnosed as astigmatism and refractive error, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002); 38 C.F.R. §§ 3.303(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In a May 2006, June 2006, and January 2007 letters issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the January 2007 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those records have been obtained.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The Board notes that the Veteran has indicated that has applied for Social Security Administration Disability benefits due to back trouble, knee, and mental problems. However, the Board finds that such records are not germane to the issues decided on appeal in this decision, namely entitlement to service connection for a seizure disorder and a bilateral eye disability, and that to remand for such records would service no useful purpose in adjudicating these claims. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Further, the Board notes that recently the Federal Circuit has held that where VA has been informed that the Veteran is on SSA for an unrelated disability, VA's duty to assist does not require review of the entire SSA record. See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).

Here, there is no persuasive evidence of a current eye or seizure disorder.  In addition, there is no persuasive evidence any pertinent event, injury, or disease occurred in service.  Similarly, there is no evidence that the conditions were manifested during an applicable presumptive period or an indication that they are otherwise associated with his active duty service.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

Service Connection - 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1. Tinnitus 

The Veteran claims that service connection is warranted for tinnitus.  In particular, he asserts that he was exposed to acoustic trauma in-service, to include jet engine, artillery, and kitchen noise (e.g., pots/pans), all of which caused him to develop near-constant ringing in his ears.  

Service treatment records are silent as to complaint, treatment, or diagnoses relating to tinnitus. A March 2001 record of medical care does document exposure to loud noises, including pots and pans dropping and other kitchen noise, but there is no indication of resulting tinnitus or hearing loss.  He was separated from active duty in July 2004; the first documented complaints of tinnitus are shown in May 2006, less than two years later.  See VA Form 21-4138, May 2006.  

The Veteran's DD Form 214 shows that the Veteran served as a "services journeyman" in the United States Air Force; personnel records indicate that he deployed with the 28th Expeditionary Services Squadron, Diego Garcia, where he received the Air Force Achievement Medal for his efforts enabling "the wing to fly more than 600 bomber and 1,000 tanker sorties."  Other personnel records indicate that he received the Air Force Achievement Medal (second oak leaf cluster) as a member of the 40th Expeditionary Support Group, 40th Air Expeditionary Wing, Diego Garcia, for his providing critical ground support to download bombs from munitions ships and for ensuring that weapons were available for B-52 and B-1 combat sorties.  

The Board finds it reasonable to accept that the Veteran incurred some acoustic trauma during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In this regard, the Veteran contends that during service he had significant noise exposure and the Board notes that the record is absent of any contradictory information.  In light of the Veteran's MOS, the service medals outlined above, and given the likelihood that he was exposed to excessive jet engine noise, etc., on the flight line, the Board will concede that the Veteran was exposed to acoustic trauma due to noise exposure in-service.  

The record also confirms that the Veteran has been diagnosed with tinnitus and with bilateral hearing loss.  In this regard, he was examined by VA in September 2007, at which time he reported intermittent tinnitus bilaterally.  The examiner noted that "pertinent positives" included military noise exposure, recreational noise exposure, tinnitus and head trauma.  Pertinent "negatives" included lack of history of occupational (post-service) noise exposure, recent ear disease, vertigo, and familial history of hearing loss.  In light of the foregoing, the examiner opined that the Veteran's military noise exposure was more likely than not a contributing factor to his tinnitus.  

Discussion

Having found in-service noise exposure and current diagnoses, this case will turn on whether there is a medical nexus between the Veteran's service and the current finding of tinnitus.  

Again, the Veteran's essential contentions are that he incurred acoustic trauma during service, and that he has experienced hearing loss and tinnitus since such in-service experiences.  It is noted that on his May 2006 claim, he reported having tinnitus ever since he returned from his deployment to Oman (in 2002).  He also testified before the undersigned at June 2010 video conference hearing that he has had since he was "on the flight line and had to be around...B-52s loading up and...F-18s flying off."  He also testified that it has been a chronic problem since service.  

The Board finds the Veteran's lay statements and testimony regarding the date of onset of his tinnitus and continuity of symptoms since service to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R § 3.159(a)(1).  In this case, the Veteran was aware of the nature of his tinnitus by virtue of his own senses during service.  This is competent evidence of observable manifestations from the time of service and since, thereby demonstrating a continuity of symptoms.  

Thus, the Board finds that the Veteran's lay statements and testimony regarding his hearing loss and tinnitus support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Furthermore, while the September 2009 VA audiologist did not expressly find that military noise exposure was the sole cause of the Veteran's tinnitus, she did opine that such noise exposure at the very least contributed to his condition.  The examiner's opinion was based on a though review of both the Veteran's military, post-military, and familial medical history and a weighing of the "positive" and "negative" contributing/non-contributing factors.  For these reasons, the Board finds the VA audiologist's opinion to be highly probative as to the issue of nexus.  Moreover, the record contains no opinions to the contrary.  

In sum, the Veteran has credibly testified as to in-service noise exposure and continuity of symptomatology since service.  The record also indicates that he had at least some significant exposure to military aircraft noise and other acoustic trauma associated with his MOS.  Furthermore, the Veteran's first post-service complaints of tinnitus are documents in May 2006, less two years after his separation from service in 2004.  And finally, a VA audiologist has associated the Veteran's military noise exposure with his currently diagnosed tinnitus.  Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's tinnitus had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

2. A Seizure Disorder and Bilateral Eye Disorder 

The Veteran contends that service connection is warranted for a seizure disorder and a bilateral eye disorder.   

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims for service connection for a seizure disorder and bilateral eye disorder.  Indeed, as explained below, the evidence fails to demonstrate that the Veteran currently has a seizure disability, or an eye disability for which service connection can be granted.  

During the June 2010 hearing before the undersigned, the Veteran stated that he did "not currently" have a seizure disorder nor did he offer an opinion as to how any current condition was related to service.  In addition to expressly denying that he suffered from a current seizure disorder, he admitted that no one in the "medical field" had ever related the claimed condition to service.  See Hearing Transcript, pp. 53-54.   

With respect to the claimed eye disorder, the Veteran testified that his vision has "become much more worse over the years" and that he no longer has 20/20 vision.  When asked whether any medical professional has related a current eye problem to service, the Veteran stated, "not directly."  When asked what his current eye condition was called, he responded "I have no idea."  The Veteran's representative was likewise unable to point any "particular medical records for treatment of the eyes."  See Hearing Transcript, pp. 57-58.   

With respect to the medical evidence, there is no indication that the Veteran was treated for an eye or seizure disorder while in-service.  

Post-service VA treatment records dated in February 2006 show that the Veteran was found unconscious after having not slept in over a week.  The CT scan showed a questionable subarachnoid hemorrhage.  The assessment was aneurysm (least likely); arterial venous malformation; doubtful seizure, as he was postictal and was able to follow commands and answer questions; and/or meningitis, although he showed no signs of meningitis upon examination.  It was noted that the Veteran had a history of bipolar disorder and that he had not slept in one week.  His urinalysis was significant for strenuous activity and the examiner surmised that he may have been "crashing form his manic phase and simply need sleep."  Further clinical interpretation indicated that there were no epileptiform features of record pursuant to an EEG study.  

With respect to the claimed eye condition, the Board notes that the post-service record shows that the Veteran has an astigmatism (and that he needs new glasses) and a refractive error.  There are no other eye conditions noted in the record.  

Notably, refractive error is excluded, by regulation, from the definition of disease or injury for which Veteran's benefits are authorized if incurred or aggravated in service. 38 C.F.R. §§ 3.303(c), 4.9.  The evidence of record show that, in general, the Veteran's ocular health was normal.  His only symptom involved decreased visual acuity, which is no more than correctable refractive error of the eyes.  As such, regardless of the character or the quality of any evidence which the Veteran could submit, a strictly developmental defect, such as refractive error cannot be recognized as a disability under the terms of the Rating Schedule, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Lastly, in light of the absence of medical evidence showing a current seizure disorder, and further considering the Veteran's own statements that he does not currently have such disorder, there is a lack of evidence of a current disability.  In short, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a seizure disability is not warranted here.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a seizure disorder is denied.  

Entitlement to service connection for a bilateral eye disorder is denied.  


REMAND

1. Social Security Records 

During the June 2010 videoconference hearing, the Veteran testified that he had applied for Social Security disability benefits as related to his knee, back, and mental disabilities.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

2. Verification of Service/Deployments   

In addition to deployments to Diego Garcia, Oman, and Iceland, the Veteran contends that he also served in Iraq and Afghanistan.  The events which occurred during these deployments serve as the basis for several service connection claims, to include PTSD.  

Personnel records (specifically, medal confirmation records) confirm that the Veteran was deployed to Diego Garcia and Oman; likewise, service treatment records confirm his deployment to Iceland.  According to the Veteran, he spent three and one-half months in Diego Garcia (September 2001 to December 2001/January 2002); approximately one month in Oman (December 2001/January 2002 to February 2002); and one year in Iceland (March 2002 to March/April 2003).  His service in Afghanistan/Iraq apparently occurred sometime after April 2003 and before his July 2004 separation.  His DD 214 shows 2 years, 11 months, and 7 days of foreign service; however, there are no specific dates indicating the length or locations of the individual tours/deployments, and neither the personnel records nor the service treatment records indicate deployments to Iraq and/or to Afghanistan.  In this regard, a June 2010 letter from the Department of the Air Force shows that his alleged service in Afghanistan, Iraq, and Saudi Arabia could not be verified.  

The Veteran has testified that he was temporarily attached to an Army or Army National Guard unit.  It was with this unit that he apparently served in Iraq and Afghanistan in 2003/2004.  He contends that he was exposed to bombings and shootings and that he witnessed the death of at Captain.  It does not appear that either the Department of the Air Force or the RO have attempted to verify the Veteran's service in Iraq or Afghanistan through the U.S. Army or the U.S. Army National Guard unit to which he was apparently attached in 2003/2004.  Upon remand, the RO should contact the appropriate agency/department in order to obtain any personnel records or service treatment records that might be associated with these claimed periods of service in Afghanistan and Iraq.  

3. Increased Rating Claims - VA Examinations 

a. Left Knee 

The Veteran contends that his service-connected left knee disability has worsened since the time of his last VA examination.  In this regard, a January 2007 VA examination indicated that range of motion of the left knee was 0 to 115, with complaints of increasing pain on repetitive movement.  He walked with a cane and displayed a slow, antalgic gait.  A 2006 MRI was used to determine that he, essentially, had no instability problems.  However, a more recent September 2010 private orthopedic evaluation shows that the while the Veteran experiences no limitation of motion of the left knee, he does have significant lateral patellar subluxation.  Additionally, in June 2010, the Veteran testified that he experiences significant knee pain which decreases his range of motion and that has episodes of locking and instability.  As the severity of the left knee disability is shown to have potentially increased since the last VA examination in January 2007, an additional evaluation is warranted to properly determine the present severity of the disability on appeal.

b. Varicocele 

The Veteran contends that a higher evaluation is warranted for his service-connected varicocele.  In particular, at his June 2010 Board hearing, he testified that the varicocele causes discomfort while urinating (voiding dysfunction), extreme swelling (edema), and frequent pain.  See June 2010 Hearing Transcript, pp. 17 26. 

The varicocele disability is currently rated as non-compensably disabling under Diagnostic Code (DC) 7525 (Epididymo-orchitic, chronic).  That DC directs the instructs the rater to evaluate such disability as urinary tract infection.  However, the Veteran contends his disability would be more appropriately rated under a different DC to reflect the swelling (varicosity) and/or voiding dysfunction that he experiences as a result of the service-connected varicocele.  See, e.g., Diagnostic Code 7120.  

Here the Board notes that the diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. 38 C.F.R. § 4.20 (2010).

In this case, the Board has considered whether another rating code is more appropriate than Diagnostic Code 7525 pertaining to epididymo-orchitic and urinary tract infection. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In particular, the Board has also considered by analogy the rating code for varicose veins and/or benign neoplasms of the genitourinary system. See 38 C.F.R. § 4.104, Code 7120, and C.F.R. § 4.115b, Code 7529 (2010).  Benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Diagnostic Code 7529. Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a (2009).

At this time, the Board does not have the requisite information to grant or deny his claim for an increased rating.  It is well established that the VA adjudicator is not free to substitute his own judgment for that of an expert.  The Board is prohibited from making conclusions based on its own medical judgment. VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and severity of his service-connected varicocele and any residuals thereof. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); See also 38 U.S.C.A. § 5103A (d) (1); 38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

4. Service Connection Claims 

The Veteran seeks service connection for a low back disability, migraine headaches, residuals of a head injury, headaches, an acquired psychiatric disorder, and residuals of a bullet to the right arm.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

a. Low Back Pain 

The Veteran's contentions regarding his claimed low back disability are two-fold.  On the one hand, he claims that he initially injured his back in September 2001 during "extensive training" at MacDill Air Force base.  He asserts that he has had back pain since that time.  Alternatively, the Veteran contends that his back disability is secondary to his service-connected bilateral knee disabilities.  

Several service treatment records dated in September 2001 do, in fact, document complaints of low back pain.  Less than one year after separation from service in March 2005, the Veteran underwent a C &P evaluation for his back.  He stated that his symptoms began 3 years prior in-service when he was working in the kitchen and lifted a heavy object.  The assessment was low back pain secondary to low back strain that occurred heavy lifting heavy objects 3 years prior.  

Further, with respect to the secondary service connection aspect of this claim, a May 2008 VA treatment note indicates that the Veteran's "chronic back" pain was related to his service-connected knee condition (due to altered gait/overuse).  

It is important to point out at this juncture that back pain is not in and of itself a disability. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  However, in light of the in-service findings related to back pain, treatment for low back pain within one year of separation from service, and further considering the March 2005 and May 2008 VA medical assessments outlined above, the Board finds that the Veteran should be afforded a VA examination to determine whether any current back disability was caused or aggravated by service, or whether such disability is secondary to his service connected knee disabilities.  

Finally, a review of the record shows that the Veteran was not specifically notified of the information and evidence necessary to substantiate a secondary service connection claim.  On remand, the AMC/RO must provide VCAA notice of the requirements related to secondary service connection claims. 

b. Residuals of a Head Injury and Migraine Headaches

The Veteran contends that service connection is warranted for residuals of a head injury.  In this regard, the Veteran asserts that he injured his head when he was physically assaulted while stationed in Iceland.  Service treatment records dated in December 2002 verify that this incident occurred and that the Veteran reported being "punched in the chin."  A small abrasion between the lip and the chin was noted; the assessment was minor trauma.  At his hearing before the undersigned he additionally stated that he was hit in the head at that time. 

The Veteran also contends that service connection is warranted for migraine headaches.  He asserts that the headaches first manifested in-service; in the alternative, he believes that the headaches they were aggravated by the aforementioned head injury (i.e., a residual).  Service treatment records do show complaints and treatment for headaches; post-service VA treatment records show ongoing treatment for migraine headaches; and the Veteran has testified as to continued headache symptomatology since service.  

In light of the in-service head injury, in-service treatment for migraine headaches, and continuous post-service treatment for headaches, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he has any current residuals of the in-service head injury, and/or whether his migraine disability is otherwise related to service.  

c. Acquired Psychiatric Disorder, to Include PTSD  

The Veteran contends that service connection is warranted for PTSD and/or an acquired psychiatric disorder.  In his stressor statement, the Veteran stated that he received a bullet injury (now claimed as service connection for "scarring," right arm ) during his deployment Oman.  He also stated that he was almost "blown up by faulty field burners in Oman."  He further indicated that he was physically assaulted by a local while stationed in Iceland.  He generally stated that he "knew a lot of people that died during" his deployments to Afghanistan, Iraq, and Oman and that many of them were personal friends.  Essentially, the Veteran believes that his current PTSD and/or acquired psychiatric disorder is attributable to his active military service and/or the stressors outlined above.  

As noted in the introduction portion of this decision, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, including PTSD and bipolar disorder, that is etiologically related to his military service.  

Service treatment records show ongoing treatment for anger and stress management issues (of family origin), as well complaints of decreased appetite, poor concentration, inability to get along with others, and sleeping problems. See, e.g., Mental Health Department Note, Iceland, February 2003.  No specific psychiatric disabilities were diagnosed at that time.  

Post-service VA records show diagnoses of "PTSD/Mixed Anxious Depression/DDNOS" as well as a history of bipolar disorder and depression.  See VA Medical Records dated May 2007.  Other VA records indicate diagnoses of anxiety disorder and mood disorder.  An August 2008 VA record shows that PTSD was "ruled out" as a possible diagnoses.  

In light of in-service psychiatric symptoms/treatment, and further considering the Veteran's current psychiatric diagnoses, the Board finds that the Veteran should be scheduled for a VA examination to determine whether any currently diagnosed psychiatric disability, to include PTSD, is related to his service.  See McClendon, supra.  

The Board acknowledges that the RO has already undertaken some steps to verify the Veteran's claimed stressors with respect to his PTSD. See Formal Finding, April 2007.  Further, as noted above, the Board has requested herein that additional service verification be conducted upon remand.  In particular, the RO is directed to verify the Veteran's claimed service in Afghanistan and Iraq, where the he states the witnessed bombings, shootings, and causalities of fellow soldiers.  Notably, these record searches may result in verification of a claimed PTSD stressor.  

In addition, it is noted that the service treatment records already verify one of the Veteran's claimed stressor, namely, that he was assaulted by a former boyfriend of his girlfriend while stationed in Iceland.  See Acute Care Clinic Record, December 2002.  As this stressor is clearly verifiable by the record, the VA examiner should indicate whether the Veteran's PTSD (or any other diagnosed psychiatric), if diagnosed, is related to such stressor.  

As a final matter, at his June 2010 hearing before the undersigned, the Veteran indicated that he had additional lay evidence to submit in support of his PTSD claims.  Thus, upon remand, the RO should ask the Veteran to provide any additional information needed to clarify his claimed stressors, including the specific dates, locations, names of other persons involved, units involved, etc., relating to his claimed stressors.  The Veteran should be advised that his information is necessary to obtain supportive evidence of the claimed stressful event in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.  Specifically, the Veteran should be advised that he may provide buddy statements or other corroborating evidence that may support his claimed in-service stressors.

Scars, Right Arm, Residuals of a Bullet

The Veteran contends the he was grazed by a bullet while serving in Oman.  He reports that he has residual scarring on his right arm.  (Note: claim was originally developed as scarring to the left arm; however, at his June 2010 hearing he clarified that the scarring was to the right arm).  Again, this incident is also one of the Veteran's claimed PTSD stressors.  While the service treatment records, personnel records, and post-service treatment records fail to show that the Veteran sustained a bullet wound, or that he has current residuals thereof (i.e., scarring), the Veteran has testified that he may be able to obtain additional evidence in the form of eye witness statements and/or letters to and from his family which could verify the bullet wound incident.  Accordingly, upon remand, the Board finds that the Veteran should be afforded additional opportunity to present such lay evidence (e.g., buddy statements, letters from family members, etc.) to support his claim.  

TDIU and NSC 

Additionally, the Board notes that an assignment of TDIU and non-service connected pension benefits are dependent, in part, on a calculation of the overall disability percentage that a Veteran has for his service- connected disabilities, causes for his occupational impairment, and permanency of the disabilities.  As awards of service connection could affect the Veteran's eligibility for TDIU and NSC, the claims for entitlement to TDIU and NSC benefits appear to be inextricably intertwined with the other claims on appeal. See generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).  Therefore, the Board is deferring action on the issue of entitlement to TDIU and NSC until after the Board has the opportunity to adjudicate the issue remaining issues on appeal.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's pertinent VA medical records that are not already on file, and associate them with the claims folder.  

2. The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).  

3. In addition, issue a corrective VCAA notice with regard to the issues on appeal, now characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and entitlement to service connection for scarring, right arm, residuals of a bullet.  

Provide the opportunity for the Veteran to present additional details regarding his bullet wound (in support of his service connection claims for both PTSD and a residual scar claim) and other claimed stressors, to include the names, dates and places of each event that he has claimed as a stressor, as well as units involved, etc.  

The RO should specifically inquire as to which Army unit(s) or Army National Guard unit(s) the Veteran was attached while allegedly serving in Afghanistan and Iraq.  

The Veteran should be advised that his information is necessary to obtain supportive evidence of the claimed stressful event in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.  Specifically, the Veteran should be advised that he may provide buddy statements or other corroborating evidence that may support his claimed in-service stressors and/or his claim for service connection for residual scarring.  

3. After the above is accomplished, contact the appropriate agency (U.S. Army, or U.S. Army National Guard) to obtain copies of any personnel or service treatment to verify the Veteran's claimed service in Afghanistan and Iraq in 2003/2004.  All actions to obtain the requested records should be documented fully in the claims files.

Then consider whether all the provided information is sufficient to submit to the appropriate service department for verification.  If the information is not sufficient, it must be explained to the Veteran and documented in the claims file why submission for verification is not warranted.

4. The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

5. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner should undertake range of motion studies for the left knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  The examiner should also determine if the knee locks and, if so, the frequency of the locking.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

6. The Veteran should be afforded a VA genitourinary and/or vascular examination(s) to determine whether a service-connected genitourinary and/or vascular disorder is implicated.  The examiner should also delineate any and all symptoms associated with the service-connected left varicocele.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.

In particular, the examiner should indicate whether the Veteran's left varicocele results in a voiding or renal dysfunction, and/or vascular dysfunction (See Diagnostic Code 7120, varicose veins).  If so, the examiner should discuss the severity of such.  The examiner must provide a complete rationale for any stated opinion.

7. The Veteran should be afforded a VA spine examination, conducted by an orthopedist, and a VA neurological examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.

Following review of the claims file and an examination of the Veteran, the orthopedist should opine as to the following: 

(a) Is it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's current back disability/disabilities, if any, are a result of service.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current back disability/disabilities are the result of aggravation (beyond the natural progress of a disease) during service.  

The examiner should also examination ascertain the relationship between his back disability/disabilities, if any, and his service- connected bilateral knee disabilities.  In this regard, the following questions should be answered: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back disability was caused by his service- connected bilateral knee disabilities?

(b) Is it at least as likely as not that the Veteran's low back disability was aggravated by his service-connected bilateral knee disabilities?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If the etiology of the claimed back disorder is attributed to multiple factors/events, the examiner should specify which symptoms and diagnoses are related to which factors or events.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8. The Veteran should be scheduled for a VA psychiatric examination to obtain an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that he has a current psychiatric disability, however diagnosed, to include PTSD and bipolar, as a result of service or otherwise first manifested in-service.  

Only stressors deemed verified by VA should be considered in rendering a diagnosis of PTSD.  In this regard, it is noted that service treatment records do confirm that the Veteran was physically assaulted while stationed in Iceland in December 2002.  All other reported stressors that have not been verified are not for consideration.  The claims folder must be made available to the examiner for review in conjunction with the examination.

9. The Veteran should be scheduled for a VA examination in the appropriate specialty or specialties to determine the nature and etiology of any currently-diagnosed residuals of a head injury and/or headache disorder.  After examination and review of the claims folder, the examiner should address the following:

a) Does the Veteran currently have any residual disorders as a result of his in-service head injury?

b) For any residual disorder identified, is at least as likely as not that the disability originated during active service.

) For the diagnosed migraine disorder, is it at least as likely as not that the disability originated during active service, to include as being due to the in-service head injury? 

The claims file must be made available to the examiner(s) and the examiner(s) should indicate in his/his report whether or not the claims file was reviewed.  The examiner should specifically note a review of all prior VA examinations, VA outpatient reports, and service treatment records.  A rationale for any opinion expressed should be provided.

10. The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claims for an increased rating for a left knee disability; an increased rating for left varicocele; service connection for headaches, residuals of a head injury, an acquired psychiatric disorder, a low back disability, residuals of a bullet, right arm, entitlement to TDIU, and entitlement to non-service connected pension benefits.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


